                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                                   WESTERN DIVISION

JOHN DOE,

                                                           CASE NO. 19-cv-4082
                 Plaintiff(s),
                                                         DISCLOSURE STATEMENT
vs.

DORDT UNIVERSITY f/k/a DORDT
COLLEGE, DORDT UNIVERSITY
BOARD OF TRUSTEES; HOWARD
WILSON, individually and as agent for
Dordt University; ROBERT TAYLOR,
individually and as agent for Dordt
University; DEREK BUTEYN,
individually and as agent for Dordt
University; and ERIN OLSON,
individually and as agent for Dordt
University,

                 Defendant(s).


        As required by LR 7.1, Defendant Dordt University, f/k/a Dordt College, in this

case, provides the following information to the court:

    a. The following are the names of all associations, firms, partnerships, corporations,

        and other artificial entities that either are related to the Defendant as a parent,

        subsidiary, or otherwise, or have a direct or indirect pecuniary interest in the

        outcome in the case:

                 Not applicable.

    b. With respect to each entity named in response to (a), the following describes its

        connection to or interest in the litigation, or both:

                 Not applicable.



DOCS/2437348.1

       Case 5:19-cv-04082-CJW-KEM Document 22 Filed 04/03/20 Page 1 of 2
Dated this 3rd day of April, 2020.

                                                 DORDT UNIVERSITY F/K/A DORDT
                                                 COLLEGE; DORDT UNIVERSITY BOARD
                                                 OF TRUSTEES; HOWARD WILSON,
                                                 ROBERT TAYLOR, DEREK BUTEYN,
                                                 AND ERIN OLSON, Defendants.

                                           By:      /s/Heidi A. Guttau
                                                    Heidi A. Guttau (IA #21570)
                                                    George E. Martin III (pro hac)
                                                    Leigh Campbell Joyce (pro hac)
                                                    Michael J. Roccaforte (pro hac)
                                                    BAIRD HOLM LLP
                                                    1700 Farnam Street, Suite 1500
                                                    Omaha, NE 68102-2068
                                                    Phone: 402-344-0500
                                                    Email: hguttau@bairdholm.com
                                                           gmartin@bairdholm.com
                                                           lcampbell@bairdholm.com
                                                           mroccaforte@bairdholm.com

                                CERTIFICATE OF SERVICE
        I hereby certify that on this 3rd day of April, 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which sent notification of such filing
to the following:
        David Goldman
        Babich Goldman, P.C.
        501 SW 7th Street, Suit J
        Des Moines, IA 50309
        dgoldman@babichgoldman.com
        Andrew T. Miltenberg
        Stuart Bernstein
        Adrienne Levy
        363 Seventh Avenue, Fifth Floor
        New York, NY 10001
        amiltenberg@nmllplaw.com
        abernstein@nmllplaw.com
        alevy@nmllplaw.com
And I hereby do certify that I have mailed by United States Postal Service the document
to the following non CM/ECF participants:
        None
                                             /s/Heidi A. Guttau




DOCS/2437348.1

       Case 5:19-cv-04082-CJW-KEM Document 22 Filed 04/03/20 Page 2 of 2
